DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1, 3-5, 7, 9, 11 and 13 are pending in the instant invention.  According to the Amendments to the Claims, filed December 8, 2021, claims 1, 3-5, 7, 9, 11 and 13 were amended and claims 2, 6, 8, 10 and 12 were cancelled.

Status of Priority

	This invention is a Continuation (CON) of US Application No. 16/194,525, filed November 19, 2018 and now US 10,800,752, which is a Continuation (CON) of US Application No. 15/561,828, filed September 26, 2017 and now US 10,183,925, which is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/IB2016/051706, filed March 25, 2016, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/139,077, filed March 27, 2015.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming second Office action and prosecution on the merits includes 1) claims 1, 3-5, 7, 9 and 11, drawn to a process for producing a hydrate of a hydrochloride salt of 2,2’-((((((2-acetyl-naphtho[2,3-b]furan-4,9-diyl)bis(oxy))bis(carbonyl))bis(azanediyl))-bis(ethane-2,1-diyl))bis(azanediyl))diacetic acid, shown to the right above; and 2) claim 13, drawn b]furan-4,9-diyl)bis(oxy))bis(carbonyl))bis(azanediyl))bis(ethane-2,1-diyl))bis((tert-butoxycarbonyl)azanediyl))diacetate, respectively.
	Thus, a second Office action and prosecution on the merits of claims 1, 3-5, 7, 9, 11 and 13 is contained within.

New Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A process for producing a dihydrate of the monohydrochloride salt of 2,2’-((((((2-acetylnaphtho[2,3-b]furan-4,9-diyl)bis(oxy))bis(carbonyl))bis(azanediyl))bis(ethane-2,1-diyl))bis(azanediyl))diacetic acid of the formula:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,

wherein the process comprises the following step:

	recrystallizing the dihydrochloride salt of 2,2’-((((((2-acetylnaphtho[2,3-b]furan-4,9-diyl)bis(oxy))bis(carbonyl))bis(azanediyl))bis(ethane-2,1-diyl))bis(azanediyl))diacetic acid of the formula:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
,

	in the presence of hydrochloric acid and a recrystallization solvent;

	wherein the recrystallization solvent is water; or


	wherein the recrystallization solvent is a mixture of water and one or more additional solvents selected from the group consisting of acetone, acetonitrile, benzene, chloroform, dichloromethane, diethyl ether, N,N-dimethylformamide, ethanol, ethyl acetate, hexane, isopropanol, methanol, and toluene.

	Appropriate correction is required.

	Claim 5 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
The process of claim 1, wherein the process further comprises the following step:

deprotecting di-tert-butyl 2,2'-((((((2-acetylnaphtho[2,3-b]furan-4,9-diyl)bis(oxy))bis(carbonyl))bis(azanediyl))bis(ethane-2,1-diyl))bis((tert-butoxycarbonyl)azanediyl))diacetate of the formula:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
,

	with hydrochloric acid, to produce the dihydrochloride salt of 2,2’-((((((2-acetylnaphtho[2,3-b]furan-4,9-diyl)bis(oxy))bis(carbonyl))bis(azanediyl))bis(ethane-2,1-diyl))bis(azanediyl))diacetic acid of the formula:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.

	Appropriate correction is required.

7 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
The process of claim 5, wherein the process further comprises the following step:

reacting 2-acetylnaphtho[2,3-b]furan-4,9-dione of the formula:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
,

with tert-butyl N-(tert-butoxycarbonyl)-N-(2-isocyanatoethyl)glycinate of the formula:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,

	in the presence of a base, a reductant, and a solvent, to produce di-tert-butyl 2,2'-((((((2-acetylnaphtho[2,3-b]furan-4,9-diyl)bis(oxy))bis(carbonyl))bis(azanediyl))bis(ethane-2,1-diyl))bis((tert-butoxycarbonyl)azanediyl))diacetate of the formula:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
,

	wherein the base is selected from the group consisting of calcium hydride, cesium carbonate, cyclohexyldimethylamine, N,N-diisopropylethylamine, 4-(N,N-dimethylamino)pyridine, N,N-dimethylaniline, lutidine, N-methylmorpholine, N-methylpiperidine, N-methylpyrrolidine, potassium carbonate, pyridine, sodium acetate, sodium carbonate, sodium hydride, triethylamine, tripropylamine, and tributylamine, or a mixture thereof;


	wherein the reductant is selected from the group consisting of formic acid, iron(II) ion, oxalic acid, sodium dithionite, sodium ion, tin(II) ion, and zinc ion, or a mixture thereof; and

	wherein the solvent is selected from the group consisting of acetonitrile, benzene, chlorobenzene, chloroform, 1,2-dichloroethane, dichloromethane, dimethylsulfoxide, N,N-dimethylformamide, 1,4-dioxane, N-methyl-2-pyrrolidone, propionitrile, tetrahydrofuran, toluene, and water, or a mixture thereof.

	Appropriate correction is required.

New Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 1, 4, 5, 7, 9, and 11 are rejected under 35 U.S.C. § 112(b) as being incomplete for omitting an essential procedural step, such omission resulting in an indefinite method.  See MPEP § 2172.01.
	The inventor or joint inventor should note that the omitted essential procedural step in the process for producing a hydrate of a hydrochloride salt of 2,2’-((((((2-acetylnaphtho[2,3-b]furan-4,9-diyl)bis(oxy))bis(carbonyl))bis(azanediyl))bis(ethane-2,1-diyl))bis(azanediyl))diacetic acid, as recited in claim 1, is a manipulative step which results in the production a hydrate of a hydrochloride salt of 2,2’-((((((2-acetylnaphtho[2,3-b]furan-4,9-diyl)bis(oxy))bis(carbonyl))bis-(azanediyl))bis(ethane-2,1-diyl))bis(azanediyl))diacetic acid.  The claim fails to explicitly recite any manipulative step which results in the production of a hydrate of a hydrochloride salt of 2,2’-((((((2-acetylnaphtho[2,3-b]furan-4,9-diyl)bis(oxy))bis(carbonyl))bis(azanediyl))bis(ethane-2,1-diyl))bis(azanediyl))diacetic acid.  Similarly, the specification fails to provide an adequate standard for ascertaining the requisite degree of a manipulative step which results in the production of a hydrate of a hydrochloride salt of 2,2’-((((((2-acetylnaphtho[2,3-b]furan-4,9-diyl)bis(oxy))-bis(carbonyl))bis(azanediyl))bis(ethane-2,1-diyl))bis(azanediyl))diacetic acid.  Consequently, one hydrate of a hydrochloride salt of 2,2’-((((((2-acetylnaphtho[2,3-b]furan-4,9-diyl)bis(oxy))bis(carbonyl))bis(azanediyl))bis(ethane-2,1-diyl))bis(azanediyl))diacetic acid, as recited in claim 1, since the essential manipulative step which results in the production of a hydrate of a hydrochloride salt of 2,2’-((((((2-acetylnaphtho[2,3-b]furan-4,9-diyl)bis(oxy))bis(carbonyl))-bis(azanediyl))bis(ethane-2,1-diyl))bis(azanediyl))diacetic acid, is omitted.
	Moreover, the inventor or joint inventor should further note that [A] claim which omits matter disclosed to be essential to the invention, as described in the specification or in other statements of record, may also be rejected under 35 U.S.C. § 112(a) as not enabling.  {See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976); and MPEP § 2164.08(c)}.
	The examiner suggests amending the claims, as stated in the section above entitled New Claim Objections, to overcome this rejection.

New Claim Rejections - 35 U.S.C. § 112(d)
	The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:
(d) REFERENCE IN DEPENDENT FORMS.  Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 4 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 4 recites the limitation, The process of claim 1, wherein the hydrochloride salt of 2,2’-((((((2-acetylnaphtho[2,3-b]furan-4,9-diyl)bis(oxy))bis(carbonyl))bis(azanediyl))bis(ethane-2,1-diyl))bis(azanediyl))diacetic acid is 2,2’-((((((2-acetylnaphtho[2,3-b]furan-4,9-diyl)bis(oxy))bis(carbonyl))bis(azanediyl))bis(ethane-2,1-diyl))bis(azanediyl))diacetic acid monohydrochloride, in lines 1-6 of the claim.
	Similarly, the inventor or joint inventor should further note that according to claim 1, a hydrate of a hydrochloride salt of 2,2’-((((((2-acetylnaphtho[2,3-b]furan-4,9-diyl)bis(oxy))bis-(carbonyl))bis(azanediyl))bis(ethane-2,1-diyl))bis(azanediyl))diacetic acid is produced by recrystallizing the hydrochloride salt of 2,2’-((((((2-acetylnaphtho[2,3-b]furan-4,9-diyl)bis(oxy))-bis(carbonyl))bis(azanediyl))bis(ethane-2,1-diyl))bis(azanediyl))diacetic acid in the presence of hydrochloric acid and a recrystallization solvent, with respect to the process for producing a hydrate of a hydrochloride salt of 2,2’-((((((2-acetylnaphtho[2,3-b]furan-4,9-diyl)bis(oxy))bis-(carbonyl))bis(azanediyl))bis(ethane-2,1-diyl))bis(azanediyl))diacetic acid.
	Likewise, the inventor or joint inventor should further note that the examiner is uncertain whether reference to the hydrochloride salt is either (a) in reference to a hydrate of the hydrochloride salt of 2,2’-((((((2-acetylnaphtho[2,3-b]furan-4,9-diyl)bis(oxy))bis(carbonyl))bis-(azanediyl))bis(ethane-2,1-diyl))bis(azanediyl))diacetic acid being produced by the process, as recited in claim 1, or (b) in reference to the hydrochloride salt of 2,2’-((((((2-acetylnaphtho[2,3-b]furan-4,9-diyl)bis(oxy))bis(carbonyl))bis(azanediyl))bis(ethane-2,1-diyl))bis(azanediyl))diacetic acid being recrystallized in the presence of hydrochloric acid and a recrystallization solvent in the process, as recited in claim 1, respectively.
	Next, the inventor or joint inventor should further note that since The process of claim 1, wherein the hydrochloride salt of 2,2’-((((((2-acetylnaphtho[2,3-b]furan-4,9-diyl)bis(oxy))bis-(carbonyl))bis(azanediyl))bis(ethane-2,1-diyl))bis(azanediyl))diacetic acid is 2,2’-((((((2-acetyl-naphtho[2,3-b]furan-4,9-diyl)bis(oxy))bis(carbonyl))bis(azanediyl))bis(ethane-2,1-diyl))bis-(azanediyl))diacetic acid monohydrochloride, fails to specify a further limitation to the process for producing a hydrate of a hydrochloride salt of 2,2’-((((((2-acetylnaphtho[2,3-b]furan-4,9-diyl)bis-hydrate of a hydrochloride salt of 2,2’-((((((2-acetylnaphtho[2,3-b]furan-4,9-diyl)bis(oxy))bis(carbonyl))bis-(azanediyl))bis(ethane-2,1-diyl))bis(azanediyl))diacetic acid, as recited in claim 1, the instant dependent claim is rendered improperly dependent under 35 U.S.C. § 112(d).
	Then, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Moreover, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claim in proper dependent form, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

New Claim Rejections - Obviousness-type Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute), so as to prevent the unjustified or improper timewise extension of the right to exclude granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969)}.

US Patent No. 10,800,752

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
	Consequently, at least claims 1, 3-5, 7, 9 and 11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claim 12 of US Patent No. 10,800,752.  Although the conflicting claims are not identical, they are not patentably distinct from each other because at least claim 12 in US 10,800,752 recites a process for treating at least one cancer in a patient,… comprising administering… the dihydrate of the hydrochloride salt of 2,2’-((((((2-acetylnaphtho[2,3-b]furan-4,9-diyl)bis(oxy))bis(carbonyl))bis(azanediyl))bis(ethane-2,1-diyl))-bis(azanediyl))diacetic acid, shown to the right above, which is made by the instantly recited process for producing a hydrate of a hydrochloride salt of 2,2’-((((((2-acetylnaphtho[2,3-b]furan-4,9-diyl)bis(oxy))bis(carbonyl))bis(azanediyl))bis(ethane-2,1-diyl))bis(azanediyl))diacetic acid.
	The inventor or joint inventor should note that [T]he claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  {See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)}.

	Similarly, the inventor or joint inventor should further note that [W]hen the claim recites using an old compound and the use is directed to a result or property of that compound, then the claim is anticipated.  {See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978); and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966)}.
	Likewise, the inventor or joint inventor should further note that [P]roducts of identical chemical composition may not have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties the inventor or joint inventor discloses and/or claims are necessarily present.  {See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)}.
	Next, the inventor or joint inventor should further note that [A] claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use.  {See Sun Pharmaceuticals Industries Ltd. v. Eli Lilly and Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1363, 86 USPQ2d 1001 (Fed. Cir. 2008); and Geneva
    PNG
    media_image8.png
    1
    1
    media_image8.png
    Greyscale
 Pharmaceuticals, Inc. v. GlaxoSmithKline PLC, 
    PNG
    media_image8.png
    1
    1
    media_image8.png
    Greyscale
349 F.3d 1373, 68 USPQ2d 1865, (Fed. Cir. 2003)}.
	Then, the inventor or joint inventor should further note that MPEP § 2141.02 states that [I]n determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.  {See Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983); and In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976)}.
	Moreover, the inventor or joint inventor should also note that MPEP § 2112.01-I states that [W]here the claimed and prior art products are… produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness is established.  {See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)}.
	Also, the inventor or joint inventor should further note that the specification of US 10,800,752 discloses a process for producing 2,2’-((((((2-acetylnaphtho[2,3-b]furan-4,9-diyl)bis-(oxy))bis(carbonyl))bis(azanediyl))bis(ethane-2,1-diyl))bis(azanediyl))diacetic acid monohydro-chloride dihydrate, comprising recrystallizing 2,2’-((((((2-acetylnaphtho[2,3-b]furan-4,9-diyl)-bis(oxy))bis(carbonyl))bis(azanediyl))bis(ethane-2,1-diyl))bis(azanediyl))diacetic acid dihydro-chloride from 0.1% aqueous hydrochloric acid solution (column 153, lines 1-39, Example 93).

US Patent No. 10,183,925

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
	Claims 1, 3-5, 7, 9, and 11 are further rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 13 and 14 of US Patent No. 10,183,925.  Although the conflicting claims are not identical, they are not patentably distinct from each other because at least claim 14 in US 10,183,925 recites the dihydrate of the monohydrochloride salt of 2,2’-((((((2-acetylnaphtho[2,3-b]furan-4,9-diyl)bis(oxy))bis(carbonyl))bis(azanediyl))bis(ethane-2,1-diyl))bis(azanediyl))diacetic acid, shown to the left above, which is made by the instantly recited process for producing a hydrate of a hydrochloride salt of 2,2’-((((((2-acetylnaphtho[2,3-b]furan-4,9-diyl)bis(oxy))bis(carbonyl))bis(azanediyl))bis(ethane-2,1-diyl))bis(azanediyl))diacetic acid.
	The inventor or joint inventor should note that MPEP § 2141.02 states that [I]n determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.  {See Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983); and In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976)}.
	Similarly, the inventor or joint inventor should further note that MPEP § 2112.01-I states that [W]here the claimed and prior art products are… produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness is established.  {See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)}.
	Likewise, the inventor or joint inventor should further note that the specification of US 10,183,925 discloses a process for producing 2,2’-((((((2-acetylnaphtho[2,3-b]furan-4,9-diyl)bis-(oxy))bis(carbonyl))bis(azanediyl))bis(ethane-2,1-diyl))bis(azanediyl))diacetic acid monohydro-chloride dihydrate, comprising recrystallizing 2,2’-((((((2-acetylnaphtho[2,3-b]furan-4,9-diyl)-bis(oxy))bis(carbonyl))bis(azanediyl))bis(ethane-2,1-diyl))bis(azanediyl))diacetic acid dihydro-chloride from 0.1% aqueous hydrochloric acid solution (columns 153, line 37 - column 154, lines 10, Example 93).
	Next, the inventor or joint inventor should further note that a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 37 CFR 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground, provided the conflicting invention or patent either is shown to be commonly owned with this invention, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
	Then, the inventor or joint inventor should further note that the USPTO internet Web site contains terminal disclaimer forms which may be used, and the inventor or joint inventor is encouraged to visit http://www.uspto.gov/forms/, where (i) the filing date of the invention will determine what form should be used, and (ii) a web-based eTerminal Disclaimer may be filled out 
	Moreover, the inventor or joint inventor should further note that an eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
	Finally, for more information about eTerminal Disclaimers, the inventor or joint inventor should refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter

	Claim 13 is allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to 2,2’-((((((2-acetylnaphtho[2,3-b]furan-4,9-diyl)bis-(oxy))bis(carbonyl))bis-(azanediyl))bis(ethane-2,1-diyl))bis((tert-butoxycarbonyl)azanediyl))-diacetate, as recited in claim 13.
	Consequently, 2,2’-((((((2-acetylnaphtho[2,3-b]furan-4,9-diyl)bis(oxy))bis(carbonyl))bis-(azanediyl))bis(ethane-2,1-diyl))bis((tert-butoxycarbonyl)azanediyl))diacetate is neither anticipated, nor reasonably obviated, by the prior art.
	As allowable subject matter has been indicated, the inventor’s or joint inventor’s reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion

	The inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed December 8, 2021, necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The inventor or joint inventor is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/